Case 0:19-cv-63000-KMW Document 1-1

Entered on FLSD Docket 12/06/2019 Page 1 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| N VO | C E CUSTOMER # INVOICE DATE INVOICE # PAGE #
(wy) 2657 9/4/2019 609910 Page 1 of 1
SHIP TO # DUE DATE ORDER # BRANCH #
MA RT | N 81793 10/4/2019 384627 12084090
ENERGY SERVICES
MARTIN ENERGY SERVICES LLC DELIVER TO # TERMS
THREE RIVERWAY STE 400
HOUSTON, TX 77056 NET 30
Ship To: PORT OF GALVESTON
123 25TH ST
Sold To: BOUCHARD TRANSPORTATION CO GALVESTON, TX 77550
58 S SERVICE RD STE 150
MELVILLE, NY 11747-2342
ATTN: ACCOUNTS PAYABLE Deliver To:
CUSTOMER PO # SHIP TO PO # ORDER BY ORDER BY PHONE CARRIER # IMO # BUNKERING CERT # )
CAPT | 630 9753179 156732
STATE LEASE / OCSG AFE # WELL ROUTE ID END USE
NA IC - Interstate Commerce
QUANTITY UOM | PRODUCT DESCRIPTION SHIP DATE BOL # PRICE AMOUNT
55000.000000 | GA | 497193 ECA MAR FUEL DYED 15 PPM MAX, BULK 09/02/19 384502 2.060000 113,300.00
+ Meter: 314793 ¢ Yard: 370283 ¢ Rig: NA ¢ Vessel:
KIM BOUCHARD ¢ Area-Block: NA
FOR USE IN CATEGORY 3 MARINE VESSELS ONLY.
NOT FOR USE IN ENGINES NOT INSTALLED ON C3
MARINE VESSELS. DYED DIESEL/KEROSENE
FUEL, NONTAXABLE USE ONLY, PENALTY FOR
TAXABLE USE.
FEDERAL LUST .001000 55.00
¢ Meter: 314793 ¢ Yard: 370283 ¢ Rig: NA ¢ Vessel:
KIM BOUCHARD ¢ Area-Block: NA
20.000000) EA | 502797 DISPOSAL, BAGS OF TRASH 09/02/19 384502 25.000000 500.00
¢ Meter: 314793 ¢ Yard: 370283 ¢ Rig: NA ¢ Vessel:
KIM BOUCHARD ¢ Area-Block: NA
2.000000} EA | 496304 DISPOSAL, FILTER & RAG DRUMS, 296455 09/02/19 384502 100.000000 200.00
¢ Meter: 314793 # Yard: 370283 ¢ Rig: NA ¢ Vessel:
KIM BOUCHARD ¢ Area-Block: NA
6100.000000| GA | 496528 POTABLE WATER 09/02/19 384502 0.000000 0.00
¢ Meter: 314793 ¢ Yard: 370283 ¢ Rig: NA ¢ Vessel:
KIM BOUCHARD ¢ Area-Block: NA
A FINANCE CHARGE OF 1 1/2% PER MONTH, WHICH IS A PERCENTAGE OF 18% PER YEAR, MAY BE CHARGED ON ALL
INVOICES NOT PAID WITHIN THE TERMS SHOWN ON THIS INVOICE. TOTAL DUE: $114,055.00
MESSAGES
PAYMENT REMITTANCE |
5 MARTIN ENERGY SERVICES LLC W_ Regions Bank
E Martin Energy Services LLC

 

C PO Box 95363
K Grapevine, TX 76099-9733

I Account # 0625
R ABA#

E ACH =”

Swift Code: iii

 

 

¢¢¢ THIS INVOICE iS ISSUED IN ACCORDANCE WITH THE GENERAL TERMS & CONDITIONS AT https:/martinlegaldocs.com/sales/te/mes/v8/doc.pdf AND INCORPORATED BY REFERENCE AS FULLY SET FORTH
HEREIN, UNLESS OTHERWISE AGREED TO BY BOTH PARTIES IN A SIGNED WRITING. ¢¢¢

DOC. CONTROL # 09042019202013
Case 0:19-cv-63000-KMW Document 1-1 Entered on FLSD Docket 12/06/2019 Page 2 of 10

oo

TT

 

 

 

 

 

 

 

 

 

API GRAVITY @ 60°F

38-4

CETAWE | YT)

 

SP. GRAVITY @ 60°F / DENSITY @ 15°C

/0:0&478

 

VISCOSITY KINEMATIC (cST @40°C)

 

FLASH POINT

L60°F

 

SULFUR, %

0:00018 “Jp

 

TEMP °F

 

GALS PER TON

 

 

SAMPLE SEAL NUMBERS

 

4S7

4578

 

 

OTT », YSI7S, WSTE ZI

 

 

 

 

 

SAMPLE PASSEO

4,
/

CONVERSION

UW YS 729201, YSPEZOF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITH THE VESSEL'S REQUIREMENTS.

AND/OR PROPERTY IN INTERSTATE ANOYOR FOREIGN COMMERCE AND OOES NOT OPERATE ON OR IN
WATEAWAYS OF THE STATE OF ____. MILEAGE FROM THE TERRITORIAL LIMIT TO PORT DOCKSIDE AND
RETURN TO INTERNATIONAL WATERS. FOREIGN OR COAST-WISE, IS NOT CONSIDERED TO BE MILEAGE IN

. THE UNDEASIGNED ALSO CERTIFIES THAT THE QUANTITY/GHADE RECEIVED 1S IN ACCORDANCE

PRODUCT SAMPLE GROSS METRIC
PRODUCT CODE PASSED NUMBER GALLONS FACTOR GALLONS TONS
MGO/OMA y 45 759G b . 53,9
{ t wD OG
1 14se oq
ECA Marino Fuct Dyed °1,000 ppm suttur (maximum) ECA marino fuct. For use in Category 3 marine vessels onty. Not for uso in ongines nol installed on C3 marina vossols.”
ARRIVED ALONGSIDE HOSES ON START PUMPING FINISH PUMPING HOSES OFF DEPARTED
PRODUCT HOUR oate | HOUR pate | HOUR paTe | HOUR oaTe | HOUR cate | HOUR DATE
uconma [IF4S PATS FITS — IMIS SALVE Pe L2fS
THIS SHIP OR VESSEL TO WHICH THIS PRODUCT I§ OELIVERED IS ENGAGED IN TRANSPORTING PERSONS TERMS & CONDITIONS:

THIS BUNKERING CERTIFICATE IS ISSUED IN ACCORDANCE WITH THE GENERAL TERMS &
CONDITIONS AT https//martinicgaidocs.conysatcs/tc/mes/currenY AND INCORPORATED BY
REFERENCE, UNLESS OTHERWISE AGREED TO BY BOTH PARTIES IN WRITING.

 

 

RECEIVED FOILUSE AS BUNKERS. TOGETHER WITH REPRESENTATIVE SAMPLE. THE QUANTITIES SHOWN ABOVE.
EXACT QUANTITIES SHOWN ARE SUBJECT TO CORRECTION IN CASE OF CARON. SULPHUR LESS THAN 0.t%,

 

tho vessol's ultimate responsibaty and habilily tor Iho debt

No disclaimor stamp of any type or form will be accosted on this bunaari

incurrod t (his transaction.

carhficnta, nor, ehould any such stamp be applied. wilt it alter, chunga or walvo MARTIN ENERGY SEAVICES LLC's Maritle Lion aginst tho vassal o: wutvo

 

REPRESENIAIIVE SAMPLE(S) OF THIS DELIVERY PASSED ¢

PA a

9-2- / 7 :

NOT PASSED DY:

THE FOREGOING RECEIVED ON BOARD VESSEL. iscc srarcet.nt apove,

 

 

TANKERMAN {

 

OATE

~ AUTHORED VESSEL OFFICER

 

2 SePE ZONA

DECLARATION

Martin Energy Servicos LLC declares that tho (ual oil supptiod is in
conformity with regulation 14(1) or (4)(a) and rogulation 18{1) of

MARPOL Annex Vi.

Tr re 7 persnpes Gare > set meee 1 0 ww
© rt:
BUNKERING CERTIFICATE roxetno. 156732
. DELIVERED TO DATE CUSTOMER ORDER NO.
Three Riverway 18S IM fROUCHARD q lofiq
fr Houston, TX 77056 ‘oom "Bolt UA R RD Cc
24 Hour # GARGE NO, DARGE é TRUCK C (MO NO.
MARTIN eoojazve0 [AML P28 v B753179
EPA Registered Entity #4954 CUSTOMER NAME _ METGN TICKET NO.
EPA Mobile Facility #83229 Rpucepepy TRANSPARIA i Len) BiY¥7IS
PRODUCT DESCRIPTION —fcA FUEL NOTES/COMMENTS

ear

 

 

PAV. ang

 
*,

Sega ee ce

“eg

 

FN ek OS ere ak pete armen SEI preter PEP te Say y

be rere ee

“Case 0:19-cv-63000-KMW Document 1-1. Entered on FLSD Docket 12/06/2019 Page 3 of 10

__ES_

————

 

MARTIN: Eneagv SERVES tic

pags lla a“ :
ea £. é

MIK: 34 4783:

 

 

 

 

 

 

ont

=. $y Vv ¢ y x
Be aye. = ier Ticer oa a
LP <=, am 2b ~
“CICASH' - “OrCREDT* oye 37
+ we oF ey oa, r . - eee: * id *

i a Pe Date: g -L-| Qf: 82
ns SOA PON IED BT

  
  

  

 

Oe . :
ae eS et SF . ate ‘ f ; as
Site s Woes ee mee MEDD SOT a ar

 

uf erization: 71+... pte ER Aceci. Bs aN

See Mes DU CHARD

 

 

 

 

 

 

 

 

 

 

: ser Sa oe re IT:
le a, 3% + ey 1 we

‘ “MV Owner® oe eae ee Ott, ee. a q

3 aaa fete a" ‘oy me . . “ =! .- .

4 AFE #'-; hte ane Welter. “est

Porta SS: poe MP

fh Toes dear mfvee 2 Rig@ | a: Se? Pa

ho oe ga a 8” Other

L, OCSG Hu _ weadfec at
APPROVED By: 7 = “oo. ani e
me ae Ves aa 2

was
rtd gi Ae! ceeds mt eens ee pet we Loe a a Aal

PC oes _fepor aol cat comm |
Be “ ‘DIESEL FUEL #2° vents ay BEA

 

 

 

NR eveD 15 pem\; =s

 

“STS a “ese @ Si
é

. Si. \ Ly, : "FAD |
SZ AR CORI E | ERELS Fy

 

 

 

 

 

MARINE FUEL OILANGO/OMA” REEL Shs eee es

3 _ [83,NA 1993, PG UI-. = a 2 Souk
"BARGE / SHORE - ot

» TaN INSPECTED = CIYES POTABLE “43 (1) YES se
" FOR WATER «sa NO [WATER SI?" Gino . 2 Cin ss

EXCISE taxft “x1? [j ves| SALES =U ves : lle
Le a “AX o sh
a SEKEMPTES 27 2 Oko. EXEMPT LINO rem wares

 

 

 

 

 

e Your Sale No.._

   

dont? Gallons Rag

 

Oe. | reas Ory
y : 3 7 27907" co ieee 2 pA: Ae " ws
: a Pravious Sale No. Gallons” _Gallons Reading Stort re! —el

PE GET ae SE

Delivered *

 

 

 

 

 

 

 

pal ve ‘haere ee ate yer ee

. 2 ee “af

r : a ert. OTe on ath “Se Fine, et

b aati aCr: TS GGibATONS On REVERE OF Cora” “. *

o Récehad {° ‘ a i - : Te RH
PA

Oey “3 REV OTe
r sep \ RE ~ Prt "NO. 102
aes “ coor , te

 

“3t4793" 3")

 

« we Me
ne ee . & —_ - - — ee ee -

rm " na Re oy. xu op mae

Py TE Ea RR vO AR ED CS Bote |

3 = . Le
8

a

ve

pe sgt oe

yo ny

classifod, described, packaged,
. St in groper concSon for wansportason secarding to the appicablo requtations of tha Oeparsnent of Tranzpartation.

"Case 0:19-cv-63000-KMW Document f:1 Entered on FLSD Docket 12/06/2019 Page 4 of 10

=»

("
MARTIN

aon
~s.

ENERGY SERVICES

Martin Energy Services LLC
Three Riverway, Suite 400
Houston, Texas 77056

q tara .

> (Ber Professional
RRL T Dataforins (713) 709-0926

oe ink e cee a

YARD TICKET

No. 370283

YTK 370283

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOE # —__pp
Branch Plant Plant MOT PTS " CUTRANSFER (OREPACK OSALE CCO-USE
(BILL To: Both kro Tied +f. CUSTOMER NO. DATE: a) { vi ‘\
ORDERED BY P.O. NOJAFE:
: /
AREA/BLOCK * BOLWAR RD ocscr WELLNO. |
TIME TIME
aaa a Bou Hd Rae STARTED. . AM/ PM} FINISHED
: = A WTOP UE oe Ge) NT HTT CEC aE te me ee ee
: (A iP eI Se
ROUSTABOUTS
CRANE
FORKLIFT
EQUIPMENT
OPERATOR
PRODUCT CODE HM DESCRIPTION CONTAINER | COUNT | QUANTITY
— §
+p Statplp TRASH 4, |AO
Da a talline sLye DRY 2
MT) ~LOGaAL KEES KEGS 5
ORUMS DELIVERED DRUMS RETURNED G BEFORE AFTER
WATER METER READINGS: sos 90 | stof YW/300 | GALS. YAO 1 —_ —
TEROAINAL SUPPLIER___BOL# METER TKT. #_ TRUCKS At —_—_—_
CONTAINER DESCRIPTION | COMPARTMENT 1 | COMPARTMENT 2 | COMPARTMENT 3.[‘COMPARTMENT 4 | COMPARTMENT S | kK N
a G .
1 CARGO TANK S-
\ L. _ 8 J
(MEDIA OF PAYMENT CICREDITCARD CICHECK OCASHS__ “= INITIALS TOTAL REC'D. $ +)
TERMS & CONDITIONS: THIS YARD TICKET IS ISSUED IN ACCORDANCE WITH THE GENERAL TERMS & CONDITIONS AT >
hitpy/martinlogaldoce.con/salesic/mes/va/doc.pdf AND INCORPORATED BY REFERENCE AS FULLY SET FORTH HEREIN, UNLESS OTHERWISE AGREED TO BY
BOTH PARTIES IN WRITING. J

 

 

“Tres is i cercty thal Ue above-named mataria's are properly

marked and labeled, and

IN CASE OF EMERGENCY CALL TOLL FREE 24 HRS.
(800) 421-4738

APPROVED BY =0); Qe ART

Customer Signature

EPA Registered Entity #4954: Martin Energy Services LLC

 

Martin Energy Sorvices Representative /
 

CaSe 0:19-cv-63000-KMW Document 1-1 Entered on FLSD Docket 12/06/2019" Pagé 5 of 107

McomMA DELIVERED QUOTES

DATE:.’ g/aii9 .

Customer: Bouchard Transportation (Acct#2657)

" Billing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PO # Vessel; Kim Bouchard imo# 9753179
Delivery Date: _9/2/19 ETA: Time: 1500hrs
Broker. Brouchard Transportation |

Name: Dispatcher Phone:
Agent: Dispatchers or Tug Captain Phone

Dock /Pier. Bolivar Roads City:

Quantity : M.Tons/ 95,000 gals ECA /ga.

Bill Customer: M.Tons / Amy will price A. O ga.
Midstream Nets: M.Tons / ‘ga.
Delivered By: Barge Barge/Truck Delivered From: Terminal
API Gravity: 35.4 Lube Requirements:

Density @ 15°C: 0.08478 ,

Flash: 160°F Cetane: 47.1

Gallons/ M.Ton: Sulfur. 0.00015%

 

Comments; ECA Fuel

 

 

 

 

 

 

Do not charge for TX Led
Invoice to Amy Love for approval before sending to customer

 

 

 
Case 0:19-cv-63000-KMW Document 1-1 Entered on FLSD Docket 12/06/2019 Page 6 of 10
Bill of Lading / Delivery Receipt BOL #

384502
ie Ob
M IN CASE OF EMERGENCY CALL: 800-421-4738

         
   

 

ORDER BY PHONE:

     

 

spice me Are 81793 2657
ENERGY SERVICES PORT OF GALVESTON BOUCHARD TRANSPORTATION CO
123 25TH ST
GALVESTON TX 77550
CUSTOMER PO:
ORDER BY: CAPT

    

    

 

 
 

  

384627 9/2/2019 09/02/19 630-MARTIN MARINE Barge (bulk)

 

 

9/2/2019 9/2/2019 NA

 

 

 

 

 

 

 

 

 

 

       

     

 

55,000.00 55,000.00 0.00} GA [497193 X [NA1993, DIESEL FUEL, 3, PG II 390,500.00
ECA MAR FUEL DYED 15 PPM MAX, BULK
. GUIDE 128
+ Yard: 370283 ¢ Meter: 314793 ¢ Rig: NA ¢ Vessel: KIMBOUCHARD ¢ Area-Block:
NA
FOR USE IN CATEGORY 3 MARINE VESSELS ONLY. NOT FOR USE IN ENGINES
NOT INSTALLED
ON C3 MARINE VESSELS.
DYED DIESELKEROSENE FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE}
USE.
2.00 20.00 20.00 0.00} EA |502797 DISPOSAL, BAGS OF TRASH 0.00
¢ Yard: 370283 ¢ Meter: 314793 @ Rig: NA ¢ Vessel: KIM BOUCHARD ¢ Area-Block:
NA
3.00 2.00 2.00 0.00] EA 7496304 DISPOSAL, FILTER & RAG DRUMS, 296455 0.00
. + Yard: 370283 @ Meter: 314793 + Rig: NA ¢ Vessel: KIMBOUCHARD ¢ Area-Block:
NA
4.00 6,100.00 6,100.00 0.00] GA |496528 POTABLE WATER 45,750.00
+ Yard: 370283 @ Meter: 314793 ¢ Rig: NA ¢ Vessel: KIM BOUCHARD ¢ Area-Block:
NA

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

12084090
MARTIN ENERGY SERVICES, LLC 436,250.00
TANK GAUGING
Before: Supplier:
Alter: Supplier BOL:
Ths Is to certify that the hereln named materials are properly classified, described, packaged, marked, and labeled and are In proper for g to the of the Department of

 

 

Transportation.

¢ ¢ ¢ THIS BILL OF LADING IS ISSUED IN ACCORDANCE WITH THE GENERAL TERMS & CONDITIONS AT http://martiniegaidocs.com/sales/tc/mes/v8/doc.pdf AND INCORPORATED BY
REFERENCE AS FULLY SET FORTH HEREIN, UNLESS OTHERWISE AGREED TO BY BOTH PARTIES IN WRITING. ¢ ¢

Driver's Signature: Shipper's Signature:

 

Received By Signature: Received By Name: Date:

 

 

 
b.
C:

 

ow

«120. TRANSPORTER 2 PRINTED/TYPED NAME SAT
: nN ae, aa be ete Sah el eee ele Ee

‘Case O: 19- -Cv-63000- KMW _Document 1-1 Entered on FLSD Docket 12/06/2019 Page 7 of 10

=»

 

FL Fe Ye Ee Oe ve ov Gk. ol L ae “4c

sey

NON-HAZARDOUS MATERIAL MANIFEST — NOT NEGOTIABLE

 

 

 

 

 

 

 

 

 

GENERATOR INFORMATION 296455
1. GENERATOR 1. GENERATOR NAME & ADDRESS ] 4, MANIFEST NO.:
‘ane: BOUCHARD ae af onl “YT: af 37D 9 F3 MANE 286455
Street Address: LA ees
‘City, ST ZIP Code:
‘Telephone No.: oe ees
USEPA:
.2.GENERATOR SITE: AIGOR VESSEL INFORMATION... -_- |_| 5. CONTAINER IDENTIFICATION NUMBER(S), (SECURITY TAGH);

Name: KIM \ BOUCHERD a) oe

‘Sireet Address: b)
hy, ST ZIP Code: - oa “ly
US EPAY: e)
3. PICK UP LOCATION - cs: |6TRUCKe | —tsi«*S. CARGO MANIFEST Fy
Name name BO LWA RES ne ames
Siantheens 7, BRANCH # 10. AFEREQDIWER '
Cty, ST ZIP Code aqtceae {| 11, TNRCC # - “Tes .

 

 

 

 

 

IN CASE OF SPILL, FIRE, LEAK OR OTHER EMERGENCY CALL MARTIN ENERGY SERVICES TOLL FREE (800) 962-8307

CUSTOMER ORDER INFORMATION

 

 

: oy : cen OH 13, 14," i |
12. Description of Waste ‘ get: Container Total Unit’
“Containers Ize. ee )
9 2 FLL EERS & K Sx RAS vende NE
5) Lo
ee
4) -
e)

 

GENERATOR INFORMATION

 

Generator represents, warrants and convents that the waste delivered to the service providor (Martin) at its dosignatod facility horoundor will be acceptablo waste
and will not contain any unacceptablo quantity of regulated hazardous wasto not disclosed within waste charactorization and wasto profile documents submitted
prior for approval before waste Is removed trom generation point. The material must elso not contain any radioactive matoriais or substances, or toxic waste or
substances, as defined by applicable Federal, State and Local laws end regulations without prior approval and profile documentation from service provider. Any
Waste which does not meet those requirements shal! hereinafter be referred to as “Unacceptable Waste”. | certity that the materials described above on this
Manifest ere not subject to Federal regulations for or reporting proper Sisposal of Ha of Hazardous Waste.

 

 

18. GENERATOR PRINTEDITYPED NAME. Qe Se Sef eK Ee eT Seg MODAN VRE
“RH BS nC
Dan’ a Rosa i=; CVer eZ, 205

 

TRANSPORTER INFORMATION

 

19, TRANSPORTER-1 PRINTED/TYRED.NAME ;: *" FACILITY US EPA # >: SIGNATURES2° "= SERS MO. e DAVY
| ela TI Detres eee we Ti NS ks ble. “ ws oae “ ~

_

CUITYUS EPA... JeSiGNaTURE SS:

 

 

 

 

 

 

DESTINATION FACILITY INFORMATION
Designated Facility Owner ¢ or Operator: Certificatlon of Recelpt of materials covered by the manifest

21, PRINTED/TYPED NAME: © aH. LE Sims a SIGNATURE ea SES rr PEO MOL SDAYSEYR
Ene re ee NAME ne MY ep, sect Ce ree ie eas Ee 7 0.7 . .

 

 

—, te ee begegt coer te eee om - . erage pens
Tee atte NE bee ber aaa peepee eee MEIN SE CRU eR TP ee 8 oe me eee ete fe!

 
Case 0:19-cv-63000-KMW Document 1-1

INVOICE

(
MARTIN

ENERGY SERVICES

MARTIN ENERGY SERVICES LLC
THREE RIVERWAY STE 400
HOUSTON, TX 77056

Sold To: BOUCHARD TRANSPORTATION CO
58 S SERVICE RD STE 150

MELVILLE, NY 11747-2342

Entered on FLSD Docket 12/06/2019 Page 8 of 10

 

 

 

 

 

 

 

 

 

 

 

 

CUSTOMER # INVOICE DATE INVOICE # PAGE #

2657 10/10/2019 629610 Page 1 of 4
SHIP TO # DUE DATE ORDER # BRANCH #
81793 11/9/2019 393250 12084090

DELIVER TO # TERMS

NET 30

Ship To: PORT OF GALVESTON
123 25TH ST

GALVESTON, TX 77550

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTN: ACCOUNTS PAYABLE Deliver To:
[CUSTOMER PO # SHIP TO PO # ORDER BY ORDER BY PHONE CARRIER # IMO # BUNKERING CERT # |
CAPT | 630
STATE LEASE / OCSG AFE # WELL ROUTE !D END USE
NA IC - Interstate Commerce
QUANTITY UOM | PRODUCT DESCRIPTION SHIP DATE BOL # PRICE AMOUNT
12.000000! EA | 502797 DISPOSAL, BAGS OF TRASH 25.000000 300.00
1.000000) EA | 496304 DISPOSAL, FILTER & RAG DRUMS 100.000000 100.00
A FINANCE CHARGE OF 4 1/2% PER MONTH, WHICH IS A PERCENTAGE OF 18% PER YEAR, MAY BE CHARGED ON ALL
INVOICES NOT PAID WITHIN THE TERMS SHOWN ON THIS INVOICE. TOTAL DUE: $400.00
MESSAGES
PAYMENT REMITTANCE
4 Marry ENERGY SERWICES LLG \ Regions Bank 0625
artin Energy Services ccount
E PO Box 95363 R ABA ‘_—n,
K Grapevine, TX 76099-9733 E ACH sa
Swift Code: UPNBUS44

 

 

 

¢4¢¢ THIS INVOICE IS ISSUED IN ACCORDANCE WITH THE GENERAL TERMS & CONDITIONS AT https///martiniegaldocs.com/sales/tc/mes/va/doc.pdt AND INCORPORATED BY REFERENCE AS FULLY SET FORTH

HEREIN, UNLESS OTHERWISE AGREED TO BY 80TH PARTIES IN A SIGNED WRITING, +¢¢

DOC. CONTROL #

10102019202135
,Case 0:19-cv-63000-KMW Document 1-1 Entered on FLSD Docket 12/06/2019 Page 9 of 10

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 

        
  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

    
  

 

L- —Fr--
fr oe a ‘ Te ee ee - -
' Lo « Professional SRR cal sep ont Loe cee
ho DL SeBRILP) Pap " Dataforms’ (713) 703-0326. . os
:  -NO.354779:
Martin Energy.Services-LLC NTK:3547.78
M Three-Riverway, Suita 400 .
ARTIN Houston, Texas 77056 mo,
‘ENERGY SERVICES [iy OO ae
, IDE #, . . .pepaceys
' Branch Plant OOMILP os COTRANSFER COREPACK OSALE (CO-USE | eee
(au10:, ba, ey _| CUSTOMER NOE... pate: J ofS}
ORDERED BY. al a “s, wg] P02 NOJAFE:
' PHONE NO. LEASE NO.
(aReNeLOCK Bol er Bos: ocsce WELNO.
; “TIM —.. }TIME,.
e :\RIGESSEL a herel cal GRANTED. p-ecctc coe “AM PM] FINISHED: —7 eeu AM PM
oe an O 20 tg oy . . PESGEIELION . . tee : . foariKo
“|. | RousTABOUTS
|} os. [CRANE
FORKLIFT
‘EQUIPMENT
. OPERATOR _||. Sout oo L.
a PRODUCT CODE: Cs DESCRIPTION ee “~. | GONTAINER| COUNT’ | QUANTITY
/
lex. | \
setae Pt wrwrcigg as namie set sa ie cml eA Se Pe A ~
et TE a UE TI Ded eed hae fee eee 4c) p een 23
ov wd
“+
WP
. * DRUMS DELIVERED’ DRUMS RETURNED .@ BEFORE = AFTER
. . . woe + - om . , . A
|) [WATER - METERREADINGS!| START” sToP GALS. TU
: ‘TERMINAL___SUPPUIER._B0U a: METER TKT. TRUCK# ____TRAILER # aq
a CONTAINER DESCRIPTION COMPARTMENT. tn “COMPARTMENT:2. COMPARTMENT.3- -compantuent* COMPARTMENT 5 - AON: eee = |}
deg Me Pade ds. go3m ee. ECE ate : net ita ¥ oe Pee ENTS] oh ~G,, Saige Suda “
: “CARGO, TANK sa} ine ad . “ . dage? » - ei hadi a,
' Fane Ped r we 7 :
Cue EDIA OF PAYMENT ‘OCREDIT CARD “QCHECK COCASHS Se INITIALS ___| TOTAL REC’D.'S: ~
TERMS & CONDITIONS: THIS YARD TICKET IS ISSUED IN ACCORDANCE WITHTHE GENERAL TERMS & CONDITIONS AT
httpuimartintegaldocs.conveales/tcimes/va/doe.pal AND INCORPORATED BY REFERENCE AS FULLY SET-FORTH HEREIN, UNLESS OTHERWISE AGREED TO BY
BOTH PARTIES IN WRITING. ee .
“Tis coy tana above namad mais aie @ property classton. Gescrived eon marked and labeled, aid . ‘EPA Registered Entity #4954; Martin Endy Sérvces LUG: SB:
are in proper condition lor tation to the ap of p The ia .
IN CASE OF EMERGENCY CALL TOLL FREE 24 HRS.”
Kin -Qucherd (800) 421-4738"
‘ .
i Y
i APPROVED BY: K Ee

 

   

{ . . int caer . in SF j jaje nk we?
Customer Signature * *: TES F ae ee ma ap
‘Case 0: 19- -CV-63000-KMW Documedt 1° Entered! ‘OiFLSD Docket 12/06/2019 Rage 10 of 10

 

 

 

 

 

 

   
   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iB : Segoe ee. Oo i .
: £0 ~s 3 o 2Q. OS Vo VY OY OY OW U UVtY
lee en nn ep
‘NON-HAZARDOUS MATERIAL MANIFEST NOT NEGOTIABLE
- . . GENERATOR iNFORMATION 296394
2 “GENERATOR NAME & ADDRESS - ot | & MANIFEST NO.: M ANE 296304
; Taeprane Nos “ ; ™
“Tus ePar: as i
“; 12, GENERATOR SITE: RIG.OR VESSEL INFORMATION. | 5: CONTAINER IDENTIFICATION NUMBER(S), (SECURITY TAGA):.-
p ? Name: =: Aan. . we Ta ; Late
- || Sireét Address!” | i eh eM RETR ne
e (Sity'ST-ZIP Coge: “ _
aw - |TelephoneNo:. >. . 3) »
 [usehae ene “Tha
be [S.PICK UPLOCATION ~~ : a ‘6. TRUCK a], “Ig. CARGO MANIFEST |
— Bolten: RAS -|7. BRANCH 10. AFEMREQIDTHFR -
: City st. Zip. Coady Te an | ® TCEQ# ake ag Jee| TNRGE 6 ~ aan or ne

 

 

 

 

 

sya:

 

 

we ‘CUSTOMER ORDER INFORMATION

i _-
a “IN CASE OF SPILL, FIRE; ‘LEAK OR OTHER EMERGENCY CALL | MARTIN ENERGY SERVICES TOLL FREE (600) 962-8307
- . 13. . 14, 15.

 

- 16.
“tof ‘Container , Total Unit ~ “47. Additional intoimation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pat | Ce a “2. WtWoh Prune Sad
i . Lao Ite sie Te pile won

v “J bys i 2, ee . ee . Foose Ome Sap va

oT dé). {

A : . : toe deen ae ee - -——_

“sf! e) : : : i

” ‘ wig toe oo, GENERATOR INFORMATION. 7

\ i Ganerator Tepresenis, w warrants send Convents that the waste delivered to the service provider (Martin) at Its: designated jaclity Rereunder will be acceptable waste. |

Rowe and wil] not contain eny unacceptable quantity of regulated hazardous waste not disclosed within waste characterization and waste profile documents submitied |

zu. . *[prlor for approval before waste is removed from generation point. The material must also not contain eny radioactive materials or substances, or.toxic waste or’
+3, ; | substances, 98 defined by applicable Fodoral, Stata and Local laws and regulations without prier approval and profile. documentation from service provider. Any

   

 

 

 

 

\- 1.ae "Waste which does not meet these requirements shail hereinatter-bo retorred to as “Unacceptable Waste™.i certify that the. tmaterisie, described above on this ma
vee? Manifest ere not eubject to Federal fegulations for reporting proper disposal of Hazardous Waste. . : “s woe ee aa} Ly
a 18. GENERATOR, PRINTEDTYPEDNAME.. . . ‘SIGNATURE Vos = ’, MO. DAY YR. . 3
Kim Dv Qouckoed Mim Dipl —plesng|-2

    

 

 

 

 

  

 

 

 

 

 

 

 

Pe [9% [TRANSPORTER 1 PRINTEDITYPED NAME tsk "SIGNATURE ~ > _ MO. pay yr.

|= s “* Pete eet. . : “aed : rs ‘ I

7" s eo : Peta eas ween vy wedi et ~ee
4 20. 0, TRANSPORTER 2- PRINTEDITYPED NAME “FACILITY U Us EPA #. “- SIGNATURE... MO. ‘DAY YR. | ~~

- “DESTINATION FACILITY: INFORMATION. .

Designated Facility “Owner or Operator: Certification. of: Receipt of materlals; covered by the manifest...
21: 21: PRINTED/TYPED NAME Eo jeSIGNATURE, Se ar 3 ‘MO. DAY. YR. ‘”
o — i ov Te
my ~

 

 

       

 
